Citation Nr: 0821375	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-27 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1973, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.

The record reveals that in May 2007 the veteran failed to 
report for a requested Travel Board hearing before a Veterans 
Law Judge.  Accordingly, the veteran's claim will be 
considered without the benefit of such hearing.  See 
38 C.F.R. § 20.704(d).


FINDING OF FACT

The veteran did not engage in combat with the enemy and does 
not have a credible stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).

History and analysis

The veteran asserts that he has PTSD due to his service in 
Vietnam.

The veteran's service treatment records do not reveal any 
psychiatric complaints or findings.

VA treatment notes from April and May 2005 show that the 
veteran had symptoms of nightmares, flashbacks, intrusive 
recollections, hyper-responsive autonomics and reclusiveness 
related to his active duty experiences.  He also presented 
with depressed mood and onset insomnia as well as 
hallucinations.  The diagnosis was PTSD.  

The veteran initially reported in his July 2005 claim that 
his stressor was the death of a fellow soldier by the name of 
Bro. Smith.  The RO was unable to verify the death of this 
soldier and stated so in its rating action of November 2005.  
In the veteran's notice of disagreement of March 2006, he 
stated that he had used the name Smith because it was the 
first thing that came to mind and that without a name and a 
service stressor, the RO would not file a claim.  The veteran 
went on in his notice of disagreement to claim two other 
names as his stressors but provided no details as to how or 
why these soldiers' deaths were his stressors.  In April 
2006, the VA sent the veteran a letter requesting more 
details of his stressors.  This information was never 
provided by the veteran.  Despite additional requests from 
the RO for specific stressor information sufficient to 
warrant further investigation in the statement of the case 
and supplemental statement of the case as well, the veteran 
has not supplied the requested information.  

While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the factual data required by VA 
to provide a successful search, such as the names, dates, and 
places of the stressors are straightforward facts and do not 
place an impossible or onerous task on the appellant.  The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Id.  

The veteran contends that he was exposed to many combat 
situations, including ambushes, snipers and the overrunning 
of fire bases.  In addition, he contends that he was awarded 
the Combat Infantryman Badge, which he asserts that he wore 
for the last 18 months of his service at Fort Riley.  The 
veteran's DD 214 shows that he served in the United States 
Army from February 1971 to November 1973.  He received the 
Vietnam Service Medal, the Vietnam Campaign Medal and the 
National Defense Service Medal, one Overseas Service Bar and 
a Marksman with the M-16 Rifle Bar, but did not receive any 
decorations or medals, including the Combat Infantryman 
Badge, which are awarded exclusively for involvement in 
combat.  The Board has reviewed the veteran's service 
personnel records, but finds no indication that he was 
exposed to combat or that he ever received a Combat 
Infantryman Badge.

While is service personnel records confirm that he was in 
Vietnam, the veteran's service in the Republic of Vietnam by 
itself does not establish involvement in combat.  Additional 
information regarding the veteran's participation could 
establish that the veteran did, in fact, engage in combat 
with the enemy, but such information is lacking in this case.  
Based on the above the Board finds that there is no evidence 
indicating that the veteran engaged in combat with the enemy. 

While the veteran has received diagnoses of PTSD from VA 
medical personnel, the veteran does not meet the criteria for 
service connection for PTSD.  In this case the two soldiers 
that the veteran ended up listing as his stressors were 
indeed killed, but the veteran never explained the context of 
his involvement in these incidents.  The evidence does not 
reveal supporting lay statements and the veteran not provided 
enough specific evidence, such as the veteran's participation 
in the particular action that caused the stressor or details 
of how the fellow soldiers listed were killed to corroborate 
or verify his alleged stressor.  In short, the sole 
supporting evidence that the alleged stressful event occurred 
and the veteran was somehow exposed to it is the veteran's 
own vague statements of the experience.  Further, the Board 
has concerns regarding the veteran's credibility, as he 
admitted to making up the initial name of Bro. Smith he put 
down on the stressor verification sheet.  A non-combat 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor.  
Cohen, 10 Vet. App. at 141; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Because the veteran did not engage in combat and because his 
reported stressor has not been explained or deemed credible, 
the claim for PTSD must be denied.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d at 1333-34.

By July 2005 letter the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  An 
April 2006 letter informed the veteran of the type of 
evidence necessary to establish disability ratings and 
effective dates in compliance with Dingess, supra. 

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records, service 
personnel records and VA medical records.   In addition, the 
Board concludes that an examination in connection with the 
veteran's claim for compensation is not necessary in this 
instance, as the claim must be denied for lack of evidence of 
a verified stressor.  Consequently, the Board finds that all 
pertinent evidence has been obtained.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


